DETAILED ACTION
Summary
Claims 31-50 are pending in the application. Claims 31-50 are pending in the application. Claims 44-50 are rejected under 35 USC 112(b). Claims 31-50 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 34 objected to because of the following informalities:
Claim 34 recites “the first set of geometric shapes” in lines 2-3. It should recite “the first set of one or more geometric shapes”.
Claim 34 recites “the second set of geometric shapes” in lines 4-5. It should recite “the second set of one or more geometric shapes”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “an instrument positioning device” in claim 45.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The instrument positioning device will be interpreted as a robotic arm, as describe in [0151] of the specification, or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-50 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites “at least two airways identified in the second image” in lines 5-6. It is not clear if “at least two airways” encompasses the first airway or if it two additional airways. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 45 recites the limitation "the overlap condition" in line 25.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as stating “an overlap condition”.
Claim 50 recites the limitation "The robotic surgical system of Claim 20" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as being dependent on claim 45.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 45 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 45 does not depend on a claim that was previously set forth.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 31, 33, 35, 38, 40, 43-46, 48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S PGPub 2014/0180063 A1) in view of Ito et al. (U.S PGPub 2015/0054929 A1) and Chopra et al. (U.S PGPub US 2012/0289777 A1)
Regarding Claim 31 and 38, Zhao teaches a method of navigating an instrument through a luminal network, the method comprising: 
capturing a plurality of images within the luminal network [0034] with an imaging device positioned on the instrument (Fig. 1, 141) [0034], the plurality of images comprising at least a first image captured at a first time (Fig. 18) and a second image captured at a second time subsequent to the first time (Fig. 19) [0054][0076]; 
identifying two or more airways in the first image; [0057]+[0058] (Fig. 12) (1202+1203)
identifying a first airway in the second image; [0057]+[0058] (Fig. 13, 1205), wherein the first airway in the second image is different from the two or more airways in the first image (Fig. 12+13, 1205 is difference from 1202+1203) [0052]
comparing the two or more airways in the first image and the first airway in the second image [0056]-[0058]
accessing preoperative model data [0043] indicative of airways corresponding to a location of the instrument during the second time; [0077] 
determining, based on the preoperative model data and comparison between the two or more airways in the first image and the first airway in the second image [0058]+[0061], a mapping between the first airway in the second image and the airways in the preoperative model data [0047]+[0077]. This method can be a software, stored on a non-transitory computer readable medium, run by a processor [0032].
While Zhao teaches that the system maps the system using the model data and an overlap amount, Zhao is silent the model is indicative of an expected count at the location.
Ito teaches and endoscopic system that generates a virtual endoscopic image compared to a picked-up endoscopic image (Abstract). This system calculates whether the lumen branches based on the measured brightness [0295]. The system determines if the system has poor visibility by calculating whether the brightness is uniformly dark over the entire image [0222]. This appears as if the image only has one airway rather than two (Fig. 17, P2 -> P3).
It would have been obvious to one of ordinary skill in the art before the effect to modify the system of Zhao to determine an expected count of airways in the model corresponding to the instrument location, as taught by Ito, because this makes it easier for the surgeon to determine whether the recoded information is accurate and not in poor visibility, as recognized by Ito [0224].
The combination fails to explicitly teach causing, based at least in part on the mapping between the first airway in the second image and the airway in the preoperative model data, the instrument to move through the luminal network.
Chopra teaches a system for providing navigation assistance to the surgeon during navigation (Abstract). This system causes the instrument to move through the luminal data (Fig. 8, 802) [0043]. This is based at least in part on the mapping between the first airway in the second image and the airway in the preoperative model data (Fig. 8, 804-806) [0045].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to cause the instrument to move based on the mapping, as taught by Chopra, because this allows for a computationally efficient method for dynamic registration, thereby assisting the surgeon navigating the instrument through the passageway, as recognized by Chopra [0003]+[0006].
Regarding Claim 33 and 40, the combination of references teaches the invention substantially as claimed. Zhao further teaches wherein comparing the two or more airways in the first image and the first air a degree of spatial overlap between a first set of one or more geometric shapes representative of the two or more airways airway in the first image and a second set of one or more geometric shapes representative of the first airway in the second image [0076] (the system defines the relative position of the airways based on the distance by the distances A-C and B-C in Fig. 18 and A’-C’ and B’-C’ in Fig. 19. The distance B-C will overlap the new distance A’-C’ if the system is moving to the lumen 1803 and if there is a second lumen (no false positive) [0059]. One of ordinary skill would recognize that the geometric shape of 1802 overlaps with the new shape 1803 based on the centroid).
Regarding Claim 35, the combination of references teaches the invention substantially as claimed. Zhao fails to explicitly teach wherein comparing the two or more airways in the first image and the first airway in the second image comprises determining that the degree of spatial overlap between the first set of one or more geometric shapes and the second set of one or more geometric shapes is greater than a threshold overlap amount.
However, Zhao teaches the use of a threshold requirement in the determination whether the structure is topologically equivalent to a bifurcation or trifurcation [0063]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the known technique of using a threshold requirement of determining when something is relevant, as taught by Zhao, to the comparable analysis of determining if the overlap amount indicates a bifurcation, as taught by the combination, because one of ordinary skill would recognize using such a  threshold would improve the base device of the spatial overlap, and the result of quantitatively determining an overlap amount is a relevant overlap condition would be predictable to one of ordinary skill in the art.
Regarding Claim 43, the combination of references teaches the invention substantially as claimed. Zhao further teaches determining that a count of airways identified in the second image is equal to the expected count of airways indicated by the preoperative model data (Fig. 5, 504 if the image is topologically equivalent, that means the system determined the received image has the expected count of airways) [0056]
determining the mapping such that the first airway identified in the second image is mapped to the airway in the preoperative model data in response to determining that the count of airways identified in the second image is equal to the expected count of airways indicated by the preoperative model data [0070] (The system compared the current tracklet to a synthetic image. If the feature attributes (count) are the same then the system associates (maps) the tracklet with the synthetic image. This means if there are 2 airways, each will be associated to different airways [0075]-[0076]).
Regarding Claim 44, the combination of references teaches the invention substantially as claimed. Zhao further teaches determining that a count airways identified in the second image is different than the expected count of airways indicated by the preoperative model data [0059]+[0060] (The system can determine whether a blob is a false positive by comparing the obtained image to the expected image).
Zhao is silent regarding determining the mapping such that at least two of the two airways identified in the second image are mapped to the airway in the preoperative model data in response to determining that the count of airways identified in the second image is different than the expected count of airways indicated by the preoperative model data. However, it would have been obvious to one of ordinary skill in the art to modify the system of Zhao so the mapping of the two to a single airway when the count of the two airways in the second image is different than the expected count of airways indicated by the preoperative model data. Zhao recognizes that a discrepancy between the number of airways in a synthetic image and the obtained image can be indicative of a false positive. Therefore, if the endoscope is in an area which should only be a single airway, but shows a second airway, the use of the synthetic image would indicate that the second airway is a false positive, and the actual image should only show a single airway. One of ordinary skill would then recognize and be capable of mapping the two airways (a false positive) to only a single airway because that would ensure the system is more accurate as it would incorrectly consider the false positive of the airway structure.
Regarding Claim 45, Zhao teaches a robotic surgical system [0036] for mapping one or more airways in a luminal network, the system comprising:
an instrument having: 
an elongate body configured to be inserted into the luminal network, (Fig. 2, 110) [0032]
an imaging device positioned on a distal portion of the elongate body; (Fig. 2, 141) [0032]
an instrument positioning device attached to the instrument (Fig. 2, 170), the instrument positioning device configured to move the instrument through the luminal network [0035] (The use of actuators to move remotely move the device is an equivalent of the robotic arm) 
at least one computer-readable memory having stored thereon executable instructions; (Fig 2, 161) [0032]
one or more processors in communication with the at least one computer-readable memory and configured to execute the instructions to cause the system to at least (Fig. 2, 160) [0032]: 
capture a plurality of images within the luminal network [0034] with an imaging device positioned on the instrument (Fig. 1, 141) [0034], the plurality of images comprising at least a first image captured at a first time (Fig. 18) and a second image captured at a second time subsequent to the first time (Fig. 19) [0054][0076]; 
identify two or more airways in the first image; [0057]+[0058] (Fig. 12) (1202+1203)
identify a first airway in the second image; [0057]+[0058] (Fig. 13, 1205) wherein the first airway in the second image is different from the two or more airways in the first image (Fig. 12+13, 1205 is difference from 1202+1203) [0052]
compare the two or more airways in the first image and the first airway in the second image [0056]-[0058]
access preoperative model data [0043] indicative of airways corresponding to a location of the instrument during the second time; [0077] 
determine, based on the preoperative model data and the comparison between the two or more airways in the first image and the first airway in the second image [0058]+[0061], a mapping between the two or more airways in the second image and the airways in the preoperative model data [0047]+[0077].
While Zhao teaches that the system maps the system using the model data and an overlap amount, Zhao is silent the model is indicative of an expected count at the location.
Ito teaches and endoscopic system that generates a virtual endoscopic image compared to a picked-up endoscopic image (Abstract). This system calculates whether the lumen branches based on the measured brightness [0295]. The system determines if the system has poor visibility by calculating whether the brightness is uniformly dark over the entire image [0222]. This appears as if the image only has one airway rather than two (Fig. 17, P2 -> P3).
It would have been obvious to one of ordinary skill in the art before the effect to modify the system of Zhao to determine an expected count of airways in the model corresponding to the instrument location, as taught by Ito, because this makes it easier for the surgeon to determine whether the recoded information is accurate and not in poor visibility, as recognized by Ito [0224].
The combination fails to explicitly teach causing, based at least in part on the mapping between the first airway in the second image and the airway in the preoperative model data, the instrument to move through the luminal network.
Chopra teaches a system for providing navigation assistance to the surgeon during navigation (Abstract). This system causes the instrument to move through the luminal data (Fig. 8, 802) [0043]. This is based at least in part on the mapping between the first airway in the second image and the airway in the preoperative model data (Fig. 8, 804-806) [0045].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to cause the instrument to move based on the mapping, as taught by Chopra, because this allows for a computationally efficient method for dynamic registration, thereby assisting the surgeon navigating the instrument through the passageway, as recognized by Chopra [0003]+[0006].
Regarding Claim 46, the combination of references teaches the invention substantially as claimed. Zhao further teaches wherein comparing the two or more airways in the first image and the first airway in the second image comprises determining a degree of spatial overlap between a first set of one or more geometric shapes representative of the two or more airways in the first image and a second set of one or more geometric shapes representative of the first airway in the second image [0076] (the system defines the relative position of the airways based on the distance by the distances A-C and B-C in Fig. 18 and A’-C’ and B’-C’ in Fig. 19. The distance B-C will overlap the new distance A’-C’ if the system is moving to the lumen 1803 and if there is a second lumen (no false positive) [0059]. One of ordinary skill would recognize that the geometric shape of 1802 overlaps with the new shape 1803 based on the centroid).
Regarding Claim 48, the combination of references teaches the invention substantially as claimed. Zhao fails to explicitly teach wherein comparing the two or more airways in the first image and the first airway in the second image comprises determine that the degree of spatial overlap between the first set of one or more geometric shapes and the second set of one or more geometric shapes is greater than a threshold overlap amount.
However, Zhao teaches the use of a threshold requirement in the determination whether the structure is topologically equivalent to a bifurcation or trifurcation [0063]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the known technique of using a threshold requirement of determining when something is relevant, as taught by Zhao, to the comparable analysis of determining if the overlap amount indicates a bifurcation, as taught by the combination, because one of ordinary skill would recognize using such a  threshold would improve the base device of the spatial overlap, and the result of quantitatively determining an overlap amount is a relevant overlap condition would be predictable to one of ordinary skill in the art.
Regarding Claim 50, the combination of references teaches the invention substantially as claimed. Zhao further teaches determining that a count of airways identified in the second image is different than the expected count of airways indicated by the preoperative model data [0059]+[0060] (The system can determine whether a blob is a false positive by comparing the obtained image to the expected image).
Zhao is silent regarding determining the mapping such that at least two airways identified in the second image are mapped to a single airway in the preoperative model data in response to determining that the count airways identified in the second image is different than the expected count of airways indicated by the preoperative model data. However, it would have been obvious to one of ordinary skill in the art to modify the system of Zhao so the mapping of the at least two airways to a single airway when the count airways in the second image is different than the expected count of airways indicated by the preoperative model data. Zhao recognizes that a discrepancy between the number of airways in a synthetic image and the obtained image can be indicative of a false positive. Therefore, if the endoscope is in an area which should only be a single airway, but shows a second airway, the use of the synthetic image would indicate that the second airway is a false positive, and the actual image should only show a single airway. One of ordinary skill would then recognize and be capable of mapping the two airways (a false positive) to only a single airway because that would ensure the system is more accurate as it would incorrectly consider the false positive of the airway structure.

Claims 32, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Ito and Chopra as applied to claim 31 and 38, respectively, above, and further in view of Akimoto et al. (U.S PGPub 2015/0057498 A1).
Regarding Claim 32 and 39, the combination of references teaches the invention substantially as claimed. Zhao further teaches determining, based on comparison between the two or more airways in the first image and the first airway in the second image, that the two or more airways merge into the first airway [0058].
Zhao is silent regarding determining that a count of airways identified in the second image is different than the expected count of airways indicated by the preoperative model data.
Akimoto teaches an endoscopic system for determining the position of an endoscopic tip in a luminal system (Abstract). This system uses image matching to register the position of the endoscopic tip [0059]. There is a case where an image match occurs [0087], which means the predicted image is different from the actual image taken by the endoscope [0066]. One of ordinary skill would recognize that if the predicted image has a different number of airways that than the obtained endoscopic image, an image match error would occur [0088].
It would have been obvious to one of ordinary skill in the art to determine that a count in the second image is different than the second count indicated by the preoperative model data, as taught by Akimoto, because this allows for the user to more smoothly correct for an inaccuracy in the position and easily continue the procedure, as recognized by Akimoto [0110]. 

Claims 34, 41, 47, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Ito and Chopra as applied to claim 33, 40, and 46, respectively above, and further in view of Higgins et al. (U.S PGPub 2011/0184238 A1).
Regarding Claim 34 and 47, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach determining a first bounding polygon that encapsulates the first set of geometric shapes representative of the two or more airways in the first image; and determining a second bounding polygon that encapsulates the second set of geometric shapes representative of the first airway in the second image, wherein determining the degree of spatial overlap between the first set of one or more geometric shapes and the second set of one or more geometric shapes is based on an overlap between the first bounding polygon and the second bounding polygon.
Higgins teaches a global registration system for bronchoscopy (Abstract). This system uses rectangles to enclose the luminal region [0013] [0032] (a bounding polygon).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the enclosing geometry of Zhao to be a bounding polygon, as taught by Higgins, as the substitution for one known representation of an airway with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of enclosing the lumen with a polygon are reasonably predictable. One of ordinary skill would recognize that as the overlap region is based on the spatial overlap of the geometric shapes in Zhao, the combination would result in the spatial overlap being based on the overlapping region of the bounding polygon.
Regarding Claim 41 and 49, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the one or more geometric shapes in the first set comprise one or more polygons that at least partially overlap with the two or more airways in the first image, and the one or more geometric shapes in the second set comprise one or more polygons that at least partially overlap with the two or more airways in the second image.
Higgins teaches a global registration system for bronchoscopy (Abstract). This system uses rectangles (a polygon) to enclose the luminal regions [0032]. As can be seen in Figure 3, the polygon (Fig. 3, B3) overlaps the airway in the first image (Fig. 3, B1), and the one or more polygons (Fig. 3, C3) overlap the two or more airways in the second image (Fig. 3, C3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to have polygons at least partially overlap the airways in the images, as taught by Higgins, because this allows for technician-independent guidance navigation, increasing the ease of the procedure, as recognized by Higgins [0011]. 

Claims 36 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Ito and Chopra as applied to claim 31 above, and further in view of Glossop (U.S PGPub 2007/0055128 A1).
Regarding Claims 36, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach predicting, based on the mapping between the first airway in the second image and the airway in the preoperative model data, a segment of the luminal network that the instrument will be entering.
Glossop teaches a method for performing an endoscopic procedure (Abstract). This system maps intra-operative images of the airway with pre-operative images. This registration is then used to associate endoscope with its predicted path [0020]. This predicted path can be used to determine where the endoscope will travel [0080]. In other words, by calculating the predicted path the system is predicting where in the luminal network the instrument will enter.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to predict where the instrument will enter based on the mapping, as taught by Glossop, because this helps the physician more efficiently perform the endoscopic procedure, as recognized by Glossop [0005].

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Ito and Chopra as applied to claim 31 above, and further in view of Gilboa et al. (U.S PGPub 2008/0262297 A1).
Regarding Claim 37, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach confirming, based on the mapping between the two or more airways in the second image and the airways in the preoperative model data, a segment of the luminal network that the instrument is currently located.
Gilboa teaches a method of ensuring a correct alignment of an endoscope (Abstract). This system verifies the location of an endoscope by comparing a real time image with a reference image [0043].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to confirm, based on the mapping, a segment of the luminal network that the endoscope is currently located, as taught by Gilboa, because it allows makes the navigation of the endoscope more robust and reliable, as recognized by Gilboa [0044].

Claims 42 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Ito and Chopra as applied to claim 38 above, and further in view of Donhowe et al. (U.S PGPub 2017/0325896 A1).
Regarding Claims 42, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach to adjust, based on the mapping between the two or more airways in the second image and the airways in the preoperative model data, a confidence value of a position state estimate based on data selected from the group consisting of electromagnetic (EM) data.
Donhowe teaches a robotic surgery system (Abstract). This system obtains spatial data from both the model and the intraoperative data. This system then filters the spatial data based on the confidence factor of the data [0062]. The system can adjust the confidence value based on different weights [0063]. The spatial data from the instrument is determine based on electromagnetic data [0048]. Furthermore, the mapped data can be used to as a factor for adjusting the confidence value of the data [0075]. 
It would have been obvious to one of ordinary skill in the art to modify the combined system to adjust, based on mapped data and the EM data, a confidence factor, as taught by Donhowe, because it can help increase the accuracy and speed up the localization process of the instrument, as recognized by Donhowe [0003].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 31-50 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-14, 16, 18-23, 25, and 30 of U.S. Patent No. 10,898,275 B2 in view of Zhao et al. (U.S PGPub 2014/0180063 A1).
Regarding Claim 31, the Patent teaches a method of navigating an instrument through a luminal network, the method comprising: (Claim 1, Col 34, lines 40-41)
capturing a plurality of images within the luminal network with an imaging device positioned on the instrument, the plurality of images comprising at least a first image captured at a first time and a second image captured at a second time subsequent to the first time; (Claim 1, Col 34, lines 42-46)
identifying a first airway in the second image, wherein the first airway in the second image is different from the two or more airways in the first image; (Claim 1, Col 34, lines 48-50)
comparing the two or more airways in the first image and the first airway in the second image; (Claim 1, Col 34, lines 51-59) 
accessing preoperative model data indicative of an expected count of airways corresponding to a location of the instrument during the second time; (Claim 1, Col 34, lines 60-62) 
determining, based on the preoperative model data and the comparison between the two or more airways in the first image and the first airway in the second image, a mapping between the first airway in the second image and an airway in the preoperative model data; and (Claim 1, Col 34-35, lines 63-2)
causing, based at least in part on the mapping between the first airway in the second image and the airway in the preoperative model data, the instrument to move through the luminal network (Claim 1, Col 35, lines 3-6).
The Patent fails to explicitly teach identifying two or more airways in the first image.
Zhao teaches a system for registering models to images from a medical device (Abstract). The system can identify two or more airways in the first image [0058].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Patent to identify two or more airways in the first image, as taught by Zhao, because this allows for a computationally efficient method of determining the position of the instrument as it moves through the branched structure, as recognized by Zhao [0010].
Regarding Claim 32, the combination of references teaches the invention substantially as claimed. The Patent further teaches wherein determining the mapping comprises: determining that a count of airways identified in the second image is different than the expected count of airways indicated by the preoperative model data; and determining, based on the comparison between the two or more airways in the first image and the first airway in the second image, that the two or more airways merge into the first airway (Claim 2) (if two airways branch from an airway, they also merge into the same airway).
Regarding Claim 33, the combination of references teaches the invention as claimed. The Patent further teaches wherein comparing the two or more airways in the first image and the first airway in the second image comprises determining a degree of spatial overlap between a first set of one or more geometric shapes representative of the two or more airways in the first image and a second set of one or more geometric shapes representative of the first airway in the second image (Claim 3).
Regarding Claim 34, the combination of references teaches the invention as claimed. The Patent further teaches determining a first bounding polygon that encapsulates the first set of geometric shapes representative of the two or more airways in the first image; and determining a second bounding polygon that encapsulates the second set of geometric shapes representative of the first airway in the second image, wherein determining the degree of spatial overlap between the first set of one or more geometric shapes and the second set of one or more geometric shapes is based on an overlap between the first bounding polygon and the second bounding polygon (Claim 4).
Regarding Claim 35, the combination of references teaches the invention as claimed. The Patent further teaches wherein comparing the two or more airways in the first image and the first airway in the second image comprises determining that the degree of spatial overlap between the first set of one or more geometric shapes and the second set of one or more geometric shapes is greater than a threshold overlap amount (Claim 5).
Regarding Claim 36, the combination of references teaches the invention as claimed. The Patent further teaches predicting, based on the mapping between the first airway in the second image and the airway in the preoperative model data, a segment of the luminal network that the instrument will be entering (Claim 9).
Regarding Claim 37, the combination of references teaches the invention as claimed. The Patent further teaches confirming, based on the mapping between the first airway in the second image and the airway in the preoperative model data, a segment of the luminal network that the instrument is currently located (Claim 10).
Regarding Claim 38, the Patent teaches a non-transitory computer readable storage medium having stored thereon instructions that, when executed, cause a processor of a device to at least (Claim 11, Col 36, lines 3-5): 
capture a plurality of images within a luminal network with an imaging device positioned on an instrument, the plurality of images comprising at least a first image captured at a first time and a second image captured at a second time subsequent to the first time; (Claim 11, Col 36, lines 6-10) 
identify a first airway in the second image, wherein the first airway in the second image is different from the two or more airways in the first image; (Claim 11, Col 36, lines 12-14)
compare the two or more airways in the first image and the first airway in the second image; (Claim 11, Col 36, lines 15-23)
access preoperative model data indicative of an expected count of airways corresponding to a location of the instrument during the second time; (Claim 11, Col 36, lines 24-26) 
determine, based on the preoperative model data and the comparison between the two or more airways in the first image and the first airway in the second image, a mapping between the first airway in the second image and an airway in the preoperative model data; and (Claim 11, Col 36, lines 27-33)
cause, based at least in part on the mapping between the first airway in the second image and the airway in the preoperative model data, the instrument to move through the luminal network (Claim 11, Col 36, lines 34-37).
The Patent fails to explicitly teach identifying two or more airways in the first image.
Zhao teaches a system for registering models to images from a medical device (Abstract). The system can identify two or more airways in the first image [0058].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Patent to identify two or more airways in the first image, as taught by Zhao, because this allows for a computationally efficient method of determining the position of the instrument as it moves through the branched structure, as recognized by Zhao [0010].
Regarding Claim 39, the combination of references teaches the invention as claimed. The Patent further teaches wherein determining the mapping comprises: determining that a count of airways identified in the second image is different than the expected count of airways indicated by the preoperative model data; and determining, based on the comparison between the two or more airways in the first image and the first airway in the second image, that the two or more airways merge into the first airway (Claim 12) (if two airways branch from an airway, they also merge into the same airway).
Regarding Claim 40, the combination of references teaches the invention as claimed. The Patent further teaches wherein comparing the two or more airways in the first image and the first airway in the second image comprises determining a degree of spatial overlap between a first set of one or more geometric shapes representative of the two or more airways in the first image and a second set of one or more geometric shapes representative of the first airway in the second image (Claim 13).
Regarding Claim 41, the combination of references teaches the invention as claimed. The Patent further teaches wherein the one or more geometric shapes in the first set comprise one or more polygons that at least partially overlap with the two or more airways in the first image, and the one or more geometric shapes in the second set comprise one or more polygons that at least partially overlap with the first airway in the second image (Claim 14).
Regarding Claim 42, the combination of references teaches the invention as claimed. The Patent further teaches wherein the instructions, when executed, further cause the processor to adjust, based on the mapping between the first airway in the second image and the airway in the preoperative model data, a confidence value of a position state estimate based on data selected from the group consisting of electromagnetic (EM) data, robotic data, optical shape sensor data, and inertial measurement unit (IMU) data (Claim 17).
Regarding Claim 43, the combination of references teaches the invention as claimed. The Patent further teaches wherein determining the mapping comprises: determining that a count of airways identified in the second image is equal to the expected count of airways indicated by the preoperative model data; and determining the mapping such that the first airway identified in the second image is mapped to the airway in the preoperative model data in response to determining that the count of airways identified in the second image is equal to the expected count of airways indicated by the preoperative model data (Claim 18).
Regarding Claim 44, the combination of references teaches the invention as claimed. The Patent further teaches wherein determining the mapping comprises: determining that a count of airways identified in the second image is different than the expected count of airways indicated by the preoperative model data; and determining the mapping such that at least two airways identified in the second image are mapped to the airway in the preoperative model data in response to determining that the count of airways identified in the second image is different than the expected count of airways indicated by the preoperative model data (Claim 19).
Regarding Claim 45, the Patent teaches a robotic surgical system for mapping one or more airways in a luminal network, the system comprising: (Claim 20, Col 37, lines 43-44)
an instrument having: (Claim 20, Col 37, line 45)
an elongate body configured to be inserted into the luminal network, and (Claim 20, Col 37, lines 46-47)
an imaging device positioned on a distal portion of the elongate body; (Claim 20, Col 37, lines 48-49)
an instrument positioning device attached to the instrument, the instrument positioning device configured to move the instrument through the luminal network; (Claim 20, Col 37, lines 50-52)
at least one computer-readable memory having stored thereon executable instructions; and (Claim 20, Col 37, lines 53-54)
one or more processors in communication with the at least one computer-readable memory and configured to execute the instructions to cause the system to at least: (Claim 20, Col 37, lines 55-56)
capture a plurality of images within the luminal network with the imaging device positioned on the instrument, the plurality of images comprising at least a first image captured at a first time and a second image captured at a second time subsequent to the first time; (Claim 20, Col 37, lines 58-63)
identify a first airway in the second image, wherein the first airway in the second image is different from the two or more airways in the first image; (Claim 20, Col 37, lines 65-67)
compare the two or more airways in the first image and the first airway in the second image; (Claim 20, Col 38, lines 1-9)
access preoperative model data indicative of an expected count of airways corresponding to a location of the instrument during the second time; (Claim 20, Col 38, lines 10-11)
determine, based on the preoperative model data and the comparison between the two or more airways in the first image and the first airway in the second image satisfies the overlap condition, a mapping between the first airway in the second image and an airway in the preoperative model data; and (Claim 20, Col 38, lines 13-19)
cause, based at least in part on the mapping between the first airway in the second image and the airway in the preoperative model data, the instrument to move through the luminal network (Claim 20, Col 38, lines 20-23).
The Patent fails to explicitly teach identifying two or more airways in the first image.
Zhao teaches a system for registering models to images from a medical device (Abstract). The system can identify two or more airways in the first image [0058].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Patent to identify two or more airways in the first image, as taught by Zhao, because this allows for a computationally efficient method of determining the position of the instrument as it moves through the branched structure, as recognized by Zhao [0010].
Regarding Claim 46, the combination of references teaches the invention as claimed. The Patent further teaches wherein comparing the two or more airways in the first image and the first airway in the second image comprises determining a degree of spatial overlap between a first set of one or more geometric shapes representative of the two or more airways in the first image and a second set of one or more geometric shapes representative of the first airway in the second image (Claim 21).
Regarding Claim 47, the combination of references teaches the invention as claimed. The Patent further teaches  wherein the one or more processors are further configured to: determine a first bounding polygon that encapsulates the first set of geometric shapes representative of the two or more airways in the first image; and determine a second bounding polygon that encapsulates the second set of geometric shapes representative of the first airway in the second image, wherein determining the degree of spatial overlap between the first set of one or more geometric shapes and the second set of one or more geometric shapes is based on an overlap between the first bounding polygon and the second bounding polygon (Claim 22).
Regarding Claim 48, the combination of references teaches the invention as claimed. The Patent further teaches wherein comparing the two or more airways in the first image and the first airway in the second image comprises determining that the degree of spatial overlap between the first set of one or more geometric shapes and the second set of one or more geometric shapes is greater than a threshold overlap amount (Claim 23).
Regarding Claim 49, the combination of references teaches the invention as claimed. The Patent further teaches wherein the one or more geometric shapes in the first set comprise one or more polygons that at least partially overlap with the two or more airways in the first image, and the one or more geometric shapes in the second set comprise one or more polygons that at least partially overlap with the first airway in the second image (Claim 25).
Regarding Claim 50, the combination of references teaches the invention as claimed. The Patent further teaches wherein determining the mapping comprises: determining that a count of airways identified in the second image is different than the expected count of airways indicated by the preoperative model data; and determining the mapping such that at least two airways identified in the second image are mapped to the airway in the preoperative model data in response to determining that the count of airways identified in the second image is different than the expected count of airways indicated by the preoperative model data (Claim 30).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hirakawa (U.S PGPub 2018/0286108 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793